                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

JULIAN OKEAYAINNEH                            :         DOCKET NO. 19-cv-01024
     REG. # 20515-112                                       SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


JAMES MCHENRY, ET AL                          :         MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering the objections to the Report

and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this petition be

DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED, in chambers, in Lake Charles, Louisiana, on this

14th day of November, 2019.



                           __________________________________
                                   JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
